DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1 -20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2019/0158870, hereafter Xu) in view of Kondo (US 2019/0385276).

As per claim 1, Xu discloses a method for video decoding in a decoder, comprising:
decoding prediction information of a current block from a coded video bitstream, the prediction information being indicative of a subset of inter prediction modes associated with a merge flag being false (¶ 63); and
reconstructing samples of the current block according to the specific inter prediction mode (¶ 63 – 70).
However, Xu does not explicitly teach decoding at least an additional flag in response to the merge flag being false, the additional flag being selecting a specific inter prediction mode from a subset of inter prediction modes associated with the merge flag being false.
In the same field of endeavor, Kondo teaches decoding at least an additional flag in response to the merge flag being false, the additional flag being selecting a specific inter prediction mode from a subset of inter prediction modes associated with the merge flag being false (¶ 107).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention was effectively filed to modify the invention of Xu in view of Kondo.  The advantage improves image compression.
As per claim 2, Xu discloses the method of claim 1, wherein the subset of inter prediction modes comprises at least one of merge with motion vector difference (MMVD) inter prediction mode, subblock based temporal motion vector predictor 
As per claim 3, Xu discloses the method of claim 1, wherein each of the inter prediction modes in the subset uses a motion vector difference in prediction (¶ 63).
As per claim 4, Xu discloses the method of claim 1, wherein advanced motion vector predictor (AMVP) inter prediction mode is not in the subset (¶ 63 – 65).
As per claim 5, Xu discloses the method of claim 1, wherein advanced motion vector predictor (AMVP) inter prediction mode is in the subset (¶ 87 – 88).
As per claim 6, Xu discloses the method of claim 1, further comprising: decoding, when a first flag is indicative of an affine mode, a second flag that is used to select one from an affine merge inter prediction mode and an affine advanced motion vector predictor (AMVP) inter prediction mode (¶ 63).
As per claim 7, Xu discloses the method of claim 1, further comprising: decoding flags respectively corresponding to the inter prediction modes in the subset to select the specific inter prediction mode (¶ 63 – 69).
As per claim 8, Xu discloses the method of claim 1, further comprising: decoding flags respectively corresponding to the inter prediction modes in the subset that are ordered before a last one in the subset; and  46selecting the last one when the flags are false (¶ 63 – 66).
claim 9, Xu discloses the method of claim 1, further comprising: decoding an index that is indicative of the specific inter prediction mode from the inter prediction modes in the subset (¶ 70 and 71).
Regarding claim 10, arguments analogous to those presented for claim 1 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 2 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 3 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 4 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 5 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 6 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 7 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 8 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 9 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.
claim 20, arguments analogous to those presented for claim 2 are applicable for claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487